Citation Nr: 1328514	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-09 636A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES
1.  Entitlement to an initial rating in excess of 10 percent 
for right hip strain with arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder arthroscopy, for superior labral lesion, 
acromioclavicular joint arthrosis, and subacromial 
impingement. 

3.  Entitlement to an initial rating in excess of 10 percent 
for eczematoid dermatitis. 

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of December 2006, which granted service connection 
for a right shoulder disability, eczematoid dermatitis, and 
GERD, each rated noncompensably disabling, and for right hip 
strain, assigned a 10 percent disability rating, effective 
June 20, 2006.  In addition, service connection for a low 
back condition, a right knee condition, and sciatic neuritis 
was denied. 

In a September 2007 rating decision, RO granted a 10 percent 
rating for the right shoulder disability, effective June 20, 
2006, and a 10 percent rating for eczematoid dermatitis, 
effective May 11, 2007.  

In August 2009, the Veteran testified at a videoconference 
hearing held before the undersigned.  The Board remanded the 
appeal in May 2010.  

During the course of the remand development, a December 2011 
rating decision granted a 10 percent rating for eczematoid 
dermatitis, effective June 20, 2006 (the day after the 
Veteran's discharge from active duty; previously, the 
10 percent rating had been effective May 11, 2007).  Also, 
she was granted a 10 percent rating effective June 20, 2006, 
for GERD, previously rated noncompensably disabling.  

In a statement dated December 16, 2011, but received 
December 29, 2011, the Veteran requested a decision or 
status report for her appeals involving sciatic neuritis and 
low back and right knee disabilities.  In the meantime, in 
the rating decision dated December 6, 2011, service 
connection was granted for a low back disability, a right 
knee disability, and sciatic neuritis; however, notice of 
this rating decision was not sent until December 19, 2011, 
after she sent her letter to VA.  That constitutes a 
complete grant of the benefit sought as to those issues, 
i.e., service connection.  Therefore, the issues of service 
connection for a low back disability, a right knee 
disability, and sciatic neuritis are no longer before the 
Board.  

In an April 2012 rating action, the Appeals Management 
Center in Washington, D.C. redefined the Veteran's 
service-connected right hip disability as right hip strain 
with arthritis but continued the previously-assigned 
10 percent evaluation for this disability.  

FINDINGS OF FACT

1.	The Veteran served on active duty from June 2002 to 
June 2006.  

2.	In a statement dated December 16, 2011, and received 
December 29, 2011, prior to the promulgation of a decision 
in the appeal, the Veteran notified VA that she was 
satisfied with the ratings of 10 percent each for right hip 
strain, a right shoulder disability, eczematoid dermatitis, 
and GERD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, during the course of remand 
development, in a rating decision dated December 6, 2011, 
the Veteran was granted an earlier effective date of June 
20, 2006, for the award of a 10 percent rating for 
eczematous dermatis.  She was also granted a 10 percent 
rating for GERD, effective June 20, 2006.  The Veteran was 
informed of this decision in a supplemental statement of the 
case mailed December 8, 2011.  Shortly thereafter, in a 
written statement dated December 16, 2011, the Veteran said 
that she agreed with the 10 percent ratings each assigned 
for service-connected right hip strain, right shoulder 
disability, eczematoid dermatitis, and GERD.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration, and the appeal has been withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


